                                          Case 4:20-cv-01742-YGR Document 28 Filed 08/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SCOTT JOHNSON,
                                   7                                                         Case No. 20-cv-1742-YGR
                                                        Plaintiff,
                                   8
                                                 v.                                          ORDER OF CONDITIONAL
                                   9                                                         DISMISSAL
                                         ANTHONY CANCIAMILLA, ET AL.,
                                  10
                                                        Defendants.
                                  11

                                  12          The parties to the action, by and through their counsel, have advised the Court that they
Northern District of California
 United States District Court




                                  13
                                       have agreed to a provisional settlement.
                                  14
                                              Based thereon, this matter is DISMISSED WITH PREJUDICE and any hearings and deadlines
                                  15
                                       in this matter are VACATED.
                                  16

                                  17          It is further ORDERED that if any party certifies to the Court, with proper notice to all other

                                  18   parties, within ninety (90) days from the date of this Order, that the case should be reopened for

                                  19   failure of a condition of settlement, this Order shall be vacated and this case shall be restored to
                                  20
                                       the calendar for further proceedings.
                                  21
                                              IT IS SO ORDERED.
                                  22

                                  23          August 2, 2021
                                       Dated: _____________

                                  24                                                     ______________________________________
                                                                                                YVONNE GONZALEZ ROGERS
                                  25                                                         UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
